650 S.E.2d 605 (2007)
JONES
v.
HARRELSON & SMITH CONTRACTORS.
No. 36A07.
Supreme Court of North Carolina.
August 23, 2007.
William F. Ward, III, for Jones.
Donald S. Higley, II, Greenville, for Harrelson & Smith Contractors.
Gary S. Parsons, Hannah G. Styron, Raleigh, for NCADA, Amicus.
Burton Craige, Raleigh, for NCATL.
The following order has been entered on the motion filed on the 26th day of June 2007 by Plaintiff to Withdraw as Counsel:
"Motion Allowed by order of the Court in conference this the 23rd day of August 2007."